In my judgment, plaintiff's instruction number three was prejudicially erroneous because the pronouncement thereof as to a possible finding by the jury in favor of the plaintiff was not grounded on the jury's belief from the evidence — but merely on its belief. For this reason I would reverse the judgment, set aside the verdict, and award a new trial.
The instruction involved the proposition of excessive speed of the truck, and was specifically objected to on the ground that the evidence does not disclose that the rate of speed at which the truck was proceeding contributed in any manner to the accident. This was sufficient to direct the court's attention to both the form and the substance of the instruction, though the instruction's palpable lack of proper predication was not specifically referred to in the objection.
Rule VI (e), requiring specific objections to instructions, should be interpreted to mean that in a civil case a general objection will not suffice, unless possibly some extreme circumstance might justify relaxation (Hale v. McGinley, 119 W. Va. 565,195 S.E. 201), and that a specific objection should not receive a close and technical interpretation, but should be deemed sufficient if it is reasonably inclusive of the point on which reliance is placed. In my opinion, this latter proposition is at least implicit in the cases of McCune v.Crawley Transp. Co., 120 W. Va. 301, 198 S.E. 516, and Saunders
v. McCown, 120 W. Va. 294,198 S.E. 520.
Respectfully, I dissent from the decision. Judge Fox concurs in this position. *Page 170